DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of Application No. 16/183195, now US 10668991.
An amendment was received from applicant on 12/07/2021.
No claims are amended.
5.	Claims 1-55 are remaining in the application.
Terminal Disclaimer
6.	The terminal disclaimer (TD) filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10668991 has been reviewed, accepted and recorded.  The TD was approved on 12/07/2021.
Allowable Subject Matter
7.	Applicant’s amendment is deemed sufficient to overcome the previous rejection(s) presented in the Non Final Rejection mailed on 10/04/2021.
8.	In view of the foregoing, the remaining claims 1-55 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed watercraft comprising: a hull assembly defining a mat compartment; and a mat storage system coupled to the hull assembly, wherein the mat storage system is at least partially positioned in the mat compartment, wherein the mat storage system is configured to be coupled to a mat, and wherein the mat storage system is configured to move the mat between a stored position, in which at least a portion of the mat is positioned in the mat compartment, and a deployed position, in which the mat may be used outside of the mat compartment.
Nor,
The claimed watercraft comprising: a hull assembly comprising a deck coupled to a hull, wherein the deck comprises a floor, wherein the deck defines a mat compartment that is positioned beneath at least a portion of the floor; and a mat storage system coupled to the hull assembly, wherein the mat storage system is at least partially positioned in the mat compartment, wherein the mat storage system is configured to be coupled to a mat, and wherein the mat storage system is configured to move the mat between a stored position, in which at least a portion of the mat is positioned in the mat compartment, and a deployed position, in which the mat may be used outside of the mat compartment.
Nor,
The claimed watercraft comprising: a hull assembly defining a mat compartment, wherein the hull assembly comprises a cover positioned adjacent the mat compartment, wherein the cover is moveable between a closed position, in which the cover covers at least a portion of the mat compartment, and an open position, in which at least a portion of the mat compartment is accessible; and a mat storage system coupled to the hull assembly, wherein the mat storage system is at least partially positioned in the mat compartment, wherein the mat storage system is configured to be coupled to a mat, and wherein the mat storage system is configured to move the mat between a stored position, in which at least a portion of the mat is positioned in the mat compartment, and a deployed position, in which the mat may be used outside of the mat compartment.
Nor,
The claimed watercraft comprising: a hull assembly; and a mat storage system coupled to the hull assembly, wherein the mat storage system is configured to be coupled to a mat, and wherein the mat storage system comprises a motor that is configured to move the mat to a stored position.
As specifically claimed by applicant.
Conclusion

11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/13/2021